Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
The instant application has been carefully examined again in view of applicant’s amendment with request for AFCP received 05-05-2022 and the agreement in the interview with Jessica Connarn on 05/18/2022. The drawing and specification objections of record and the rejections of record under 35 U.S.C. 112(a) and (b) have been overcome and are hereby withdrawn.  

Examiner’s Comment
An examiner’s comment to the record appear below.  Should the applicant find the required changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR § 1.312. The replacement drawings required below should NOT be filed as an amendment under 37 CFR § 1.312.  They should be filed as ”RESPONSE TO NOTICE OF ALLOWABILITY", submitted no later than the payment of the issue fee, with a separate signed ( 37 CFR 1.33(b)) statement reading: -- The enclosed drawing sheet(s) is/are sent in response to the corrections required by the examiner in the Notice of Allowance mailed ____________.   Accordingly, the corrected drawings are NOT filed as an amendment under 37 CFR 312.--

Authorization for the following requirement was given in a telephone interview with Jessica Connarn on the 18th day of May, 2022.

Drawings
In the telephone interview referenced above, the counselor for applicant has agreed to submit corrected drawings for Figs. 1, 3, and 6 as set forth below. 
Figs. 1, 3, and 6 received 05/05/2022 still include inconsistencies and informalities that must be corrected. Please see the following illustrations.


[AltContent: textbox (Please amend Fig. 1 to add the corner of the button panel, as shown here.)]
    PNG
    media_image1.png
    711
    580
    media_image1.png
    Greyscale


[AltContent: textbox (Please amend Fig. 3 to convert the rectangular holes indicated here to solid line as shown.)]	
[AltContent: textbox (Please add the button panel that should be seen through the transparent back wall, as shown.)][AltContent: textbox (Extending the oblique shading on the back wall across the button panel, as shown here, will help illustrate that this is a continuous surface, and that the button panel is behind the transparent back wall in this view.)][AltContent: textbox (Please remove the shading that is crossing the rectangular hole in the area indicated here, as shown.)]
    PNG
    media_image2.png
    652
    286
    media_image2.png
    Greyscale


[AltContent: textbox (Please amend Fig. 6 to remove the shading that is crossing the rectangular hole in the area indicated here, as shown.)]
    PNG
    media_image3.png
    515
    626
    media_image3.png
    Greyscale



Corrected drawing sheets for Figs. 1, 3, and 6 is required in response to the Office action to avoid abandonment of the application.  

Corrected drawings submitted in response to this Office Action must be in compliance with 37 CFR 1.121(d).   When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

The replacement drawings should NOT be filed as an amendment under 37 CFR § 1.312. Please refer to the filing instructions set forth above in the section titled: “Examiner’s Comment/Amendment”

Conclusion
The claim now stands in condition for allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE D FAST HORSE whose telephone number is (571)272-7507.  The examiner can normally be reached on Monday-Friday 7am-4pm MT Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Marie D. Fast Horse/Primary Examiner, Art Unit 2918